Citation Nr: 1408979	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, diagnosed as congestive heart failure to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1971, including service in Vietnam from 1970 to 1971.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has alternatively asserted that his currently-diagnosed congestive heart failure is due to his presumed exposure to herbicides in Vietnam or is secondary to service-connected PTSD.  Review of the claims file reflects the Veteran has not yet been provided with a VA examination regarding either theory of entitlement.  Therefore remand is required for a VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Dublin VA Medical Center for the periods from April 2009 to August 2011 and from October 2011 to the present.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination regarding any heart disorder.  The examiner should review the full claims file, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, including the Veteran's presumed exposure to herbicides during service in Vietnam, the examiner is asked to address the following questions:

a)  Does the Veteran have any current heart disorder, to include ischemic heart disease?  Specifically identify each disorder identified.

b)  For each identified disorder, is it as likely as not (50 percent or greater) that the Veteran's current heart disorder either began during, or was otherwise caused by, his active service, to include his presumed herbicide exposure therein?

c)  For each identified heart disorder, is it as likely as not (50 percent or greater) that the Veteran's heart disorder was caused or permanently aggravated by his service-connected PTSD?

3.  Then, readjudicate the appeal.  If the appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


